t c memo united_states tax_court gabriel lopez petitioner v commissioner of internal revenue respondent docket no filed date j richard johnston for petitioner h clifton bonney jr and paul r zamolo for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following additions to and penalties on petitioner’s federal income taxes -- - additions to tax penalty sec sec sec sec sec_6653 sec sec year bob bob b a b b dollar_figure dollar_figure so so dollar_figure so big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ' percent of the interest payable with respect to the portion of the underpayment due to fraud all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the sole issue for decision is whether petitioner is liable for the additions to tax and penalties for fraud ’ findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in san leandro california in petitioner graduated from high school from date to date petitioner served in the u s air force during his service he worked as an electrician during this time petitioner enrolled in college correspondence courses ' petitioner’s only argument against the sec_6654 additions to tax is that they are barred by the statute_of_limitations because he is not liable for the additions to tax and penalties for fraud - on date petitioner accepted employment as a civilian employee with the department of the navy the navy in oakland california from date until sometime in petitioner worked for the navy as an electrician petitioner filed individual federal_income_tax returns for through petitioner prepared many of these returns himself for through petitioner was not entitled to be exempt from withholding sometime during petitioner purchased reviewed and studied a book entitled how anyone can stop paying income taxes by irwin schiff mr schiff’s book after reading mr schiff’s book petitioner on date filed a false form_w-4 employee’s withholding allowance certificate with the navy claiming to be exempt from federal_income_tax withholding on date petitioner again filed a false form_w-4 claiming to be exempt from federal_income_tax withholding prior to filing the false forms w-4 petitioner was aware that mr schiff had been convicted for failing to file tax returns during the years in issue the navy had a policy of rolling over forms w-4 until employees filed a replacement form petitioner was aware of this policy and during the years in issue he allowed the false date form_w-4 to remain on file with his employer as a result of the false date q4e- form_w-4 the navy did not withhold any federal income taxes from petitioner’s wages for through during the years in issue petitioner received the following amounts of wages in connection with his employment with the navy dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively petitioner also received forms w-2 wage and tax statement for through for through petitioner was required to file individual federal_income_tax returns he failed to timely file these returns during the internal_revenue_service irs assigned members of its compliance action response team cart to review records at the navy and to work on tax compliance issues related to civilian employees of the navy revenue_agent georgene bonovich a member of cart interviewed petitioner because he claimed on his form_w-4 to be exempt from federal_income_tax withholding after revenue_agent bonovich asked petitioner why he had not filed tax returns for tax years following petitioner explained that he understood that tax returns could be used against him in a judicial proceeding that irs publications stated that he did not have to file tax returns and that he did not have a tax_liability until he received a bill from the government revenue_agent bonovich asked to see any items - - petitioner had that supported his position however petitioner refused to submit anything except another form_w-4 claiming exempt status revenue_agent bonovich informed petitioner that he was not eligible to claim exempt status and suggested that he file tax returns for the years he had not filed subsequently in february of respondent issued a determination_letter to the navy changing petitioner’s exempt status to one which subjected him to withholding consequently in petitioner’s employer withheld dollar_figure from his wages on date special agents brian potter and deborah van patten interviewed petitioner regarding the years in issue petitioner stated that he had read the internal_revenue_code and researched whether he was required to file tax returns he said that he stopped filing tax returns because that was what he wished to do during this interview petitioner argued that there is no provision of the internal_revenue_code that required him to file a tax_return and that filing a tax_return would require him to give up his constitutional rights petitioner gave evasive answers to questions about whether he filed the amount of his wages how he filled out his forms w-4 what his social_security_number is whether he had bank accounts what the duties of his job were and the location of his job he also refused to answer whether he ever was married and what was the status of his health additionally he claimed not to remember what high school he attended and when he graduated the special agents recommended that criminal proceedings be instituted against petitioner in an information filed on date the united_states charged petitioner with one count of willfully failing to file an income_tax return in violation of sec_7203 for on date petitioner pleaded guilty to this charge as part of his plea petitioner admitted that he did not timely file income_tax returns for through on date petitioner filed federal_income_tax returns for through petitioner reported tax_liabilities as follows dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure for and respectively as of date petitioner paid these amounts and the interest associated with these years opinion the addition_to_tax and penalty in the case of fraud is a civil sanction provided primarily as a safeguard for the petitioner was married from through his tax_liabilities were reduced by dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively for amounts withheld by his wife’s employer - protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from a taxpayer's fraud see 303_us_391 fraud is intentional wrongdoing on the part of the taxpayer with the specific purpose to evade a tax believed to be owing see 61_tc_249 affd 519_f2d_1121 5th cir the commissioner has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b to satisfy the burden_of_proof the commissioner must show an underpayment existed and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 the commissioner must meet this burden through affirmative evidence because fraud is never imputed or presumed see 55_tc_85 a underpayment_of_tax petitioner does not dispute that he underpaid his taxes for through we are satisfied that the commissioner has established by clear_and_convincing evidence an underpayment_of_tax by petitioner for each of the years in issue b fraudulent attempt the commissioner must prove that a portion of the - - underpayment for each taxable_year in issue was due to fraud profl servs v commissioner 79_tc_888 the existence of fraud is a question of fact to be resolved from the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir because direct proof of a taxpayer's intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts 317_us_492 79_tc_995 affd 748_f2d_331 6th cir mere suspicion however does not prove fraud 314_f2d_478 3d cir affg in part and revg in part tcmemo_1961_192 90_tc_1130 27_tc_561 affd 252_f2d_681 6th cir over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer's testimony filing false documents failing to file tax returns and dealing in cash spies v united_states supra pincite 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 petitioner’s sophistication and experience petitioner is an electrician with a high school education he also took some college correspondence courses on the basis of these facts we shall not hold petitioner to either a high or low standard while evaluating his actions consistent and substantial understatements of income the mere failure to report income is not sufficient to establish fraud 301_f2d_484 5th cir affg tcmemo_1959_172 consistent and substantial understatements of income however may be strong evidence of fraud when coupled with other circumstances 70_tc_562 affd without published opinion 621_f2d_439 5th cir a pattern of consistent underreporting of income when accompanied by other circumstances indicating an intent to conceal income may justify the inference -- - of fraud 348_us_121 petitioner did not report any of his income for the years in issue until date thus petitioner consistently and substantially understated his income during the years in issue by claiming exempt status filing false forms w-4 filing false forms w-4 may be evidence of fraud and an affirmative act of evasion 942_f2d_682 9th cir bradford v commissioner supra pincite recklitis v commissioner supra pincite 80_tc_1111 stephenson v commissioner supra pincite petitioner filed false forms w-4 with his employer petitioner’s failure_to_file although failure_to_file tax returns even over an extended period may not per se establish fraud it may be persuasive circumstantial evidence of fraud 544_f2d_883 5th cir affg tcmemo_1975_368 stafford v commissioner tcmemo_1997_50 affd without published opinion 146_f3d_868 5th cir recklitis v commissioner supra pincite schiff v commissioner tcmemo_1984_223 affd 751_f2d_116 2d cir the failure_to_file returns is particularly persuasive evidence when the taxpayer also filed false forms w-4 81_tc_640 rowlee v commissioner supra pincite- 78_tc_304 see schiff v commissioner supra petitioner did not file tax returns for the years in issue until date as noted supra he also filed false forms w-4 for approximately years prior to the first year in issue petitioner filed tax returns failure to cooperate failure to cooperate with taxing authorities is evidence of fraud bradford v commissioner supra pincite petitioner refused to show revenue_agent bonovich the documents he relied upon to support his position that he was not required to file at the meeting with the special agents petitioner was argumentative evasive forgetful and generally uncooperative cheek defense petitioner’s only argument against the imposition of the addition_to_tax and penalty for fraud is a cheek defense a good_faith misunderstanding of the internal_revenue_code may be a defense against additions to tax pursuant to sec_6653 and penalties for fraud pursuant to sec_6663 see cheek v the failure_to_file tax returns combined with the use of false forms w-4 may be sufficient to establish criminal_tax_evasion 602_fsupp_121 n d t1ll affd without published opinion 774_f2d_1168 7th cir united_states 498_us_192 99_tc_202 in applying cheek we look to the theories underlying petitioner’s beliefs pennybaker v commissioner tcmemo_1994_303 petitioner’s argument is that he relied on mr schiff’s book in filing the false forms w-4 and not filing tax returns for the years in issue petitioner points to his testimony as evidence of his beliefs his testimony was not credible we need not and do not accept his self-serving testimony 87_tc_74 at the time petitioner relied on what he read in mr schiff’s book he knew that mr schiff had been convicted of failing to file tax returns the propositions contained in mr schiff’s book are the stale meritless and patently frivolous arguments that have been rejected by this court scores of times and at least twice when presented by mr schiff himself schiff v commissioner tcmemo_1992_183 schiff v commissioner tcmemo_1984_223 affd 751_f2d_116 2d cir petitioner’s history of filing tax returns for years prior to and his admissions in his plea bargain are evidence of knowledge of his duty to file federal_income_tax returns and to pay taxes upon his wages we dealt with this same argument and similar facts in roth v commissioner tcmemo_1992_563 phillip roth also served in the united_states air force after leaving the air force mr - roth became a commercial airline pilot mr roth and his wife filed joint federal_income_tax returns for through in mr roth purchased mr schiff’s book at the time mr roth knew that mr schiff had been convicted of a tax crime in and mr roth filed false forms w-4 with his employers wherein he claimed exempt status in mrs roth filed a false form_w-4 with her employer mr and mrs roth did not file tax returns for through we placed no weight on mr roth’s claimed reliance on mr schiff’s book rejected mr roth’s cheek defense and sustained the additions to tax for fraud against both mr and mrs roth id in 962_f2d_228 2d cir affg 768_fsupp_409 ebe d n y the u s court_of_appeals also addressed a cheek defense based upon reliance on mr schiff’s book in burdett the taxpayer was an electrician who did not file federal_income_tax returns or pay his taxes for the years through id pincite the taxpayer testified that from through he earned wages of at least dollar_figure per year id just like petitioner the taxpayer testified that he had read mr schiff’s book and studied the internal_revenue_code and based on this he was convinced that he did not have to file tax returns id the court held burdett’s claim of a good-faith belief in his exemption was so baseless as to be a mockery of the good-faith defense measured by any known legal criteria there is no support in the law for his view it has been rejected so often that no one who like burdett claims to have researched the question could still sincerely believe that someone in burdett’s circumstances was exempt from the tax laws id pincite cc conclusion after reviewing all of the facts and circumstances we conclude that petitioner’s cheek defense is without merit and that respondent has proven by clear_and_convincing evidence that for each of the years in issue petitioner’s entire underpayment was attributable to fraud accordingly we sustain the additions to tax and penalties for fraud to reflect the foregoing decision will be entered for respondent
